Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims filed 10 March 2021 have overcome the rejections udner 35 U.S.C. 112 and 101.
Independent claims 1 and 12 are allowable over the prior art of record for their specific recitations of elements involved in an adaptable vehicle monitoring system and method for providing operator feedback to operate a vehicle, respectively, among other limitations, “wherein the state monitoring subsystem is operatively coupled with a knowledge acquisition subsystem that is configured to correlate the vehicle state data with the current vehicle context as a function of at least one parameter of the vehicle, and wherein the state monitoring subsystem is configured to analyze, via one or more processors, the current vehicle state data and the current vehicle context using one or more machine-learning techniques to identify one or more trends“ and “correlating the vehicle state data with the current vehicle context as a function of at least one parameter of the vehicle; analyzing the current vehicle state data and the current vehicle context  using one or more machine-learning techniques to identify one or more trends”
The closest prior art is Cherepinsky et al. (Pub. No.: US 2020/0090524 A1) teaches providing feedback to the operator regarding changes in flight operations related to the vehicle state, but fails to teach the above features. Groden et al. (Pub. No.: US 2019/0033861 A1) teaches sampling inputs, determining input reliability, determining guidance, and/or controlling aircraft operation, operating a vehicle, planning for contingencies, detecting undesired flight conditions, and/or reacting to undesired flight conditions, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662